DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2022 has been entered.
 
Claim Interpretation
Claim 1 is amended. Claim 14 is cancelled. 
Claims 1-13 and 15-20 are pending for examination below.

Response to Arguments
Applicant's arguments filed 27 October 2022 have been fully considered but they are not persuasive.
Applicant argues in the first page of the Remarks that in Dieterle ODH catalyst deactivation is not based on coke formation, citing paragraph [0097], and in Brunet’s arguably unrelated process the coke is what causes the deactivation, and thus it would not be obvious to combine as the Examiner has argued in the Rejection.
In response, the Examiner respectfully disagrees with this interpretation of Dieterle. In paragraph [0097], Dieterle instead recites that there are situations where other deactivation occurs in addition to coke. Further, in paragraphs [0031] and [0077], along with [0097], Dieterle clearly teaches the presence of coke on the catalyst and removing the coke by contact with an oxygen containing gas. Additionally, as noted previously, the focus of the combination is the regeneration and thus the use of the catalyst in a different process in Brunet does not teach away from the use of similar regeneration with oxygen for a similar purpose of removing coke, as taught in both Brunet and Dieterle (column 2, lines 55-57 and paragraphs [0031], [0077], [0097], respectively). Thus, the combination of Dieterle and Brunet continues to render obvious contacting the catalyst with an oxygen containing gas to remove coke and monitoring the oxygen content to determine when enough coke is removed, and the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dieterle et al. (US 2008/0188695) as evidenced by McCain (EP 0167109) and in view of Brunet et al. (US 6,239,055).
With regard to claims 1, 2, 15-18, and 20, Dieterle teaches a method for regeneration of a deactivated catalyst bed (paragraph [0005]) for oxidative dehydrogenation (paragraph [0152]) comprising the following steps:
a) passing a regeneration gas comprising molecular oxygen over the deactivated catalyst at a temperature (paragraph [0025]).
b) maintaining regeneration until the difference in an amount of carbon oxides in the regeneration gas and an amount of carbon oxides in the product is between 0.2 to 5% by volume (paragraphs [0025]-[0026]) (the amount of the carbon oxides in the product is 100.2 to 105% of the amount in the gas). This is equivalent to monitoring the CO2 concentration of the effluent gas and ceasing regeneration when the CO2 concentration is no more than 110% of instant claim 2.
c) ending the regeneration (paragraph [0025]).
Dieterle teaches that the regeneration gas comprises 0.25 to 21 vol% molecular oxygen (paragraph [0037]) and a temperature (initiation temperature) is 200 to 700°C (paragraph [0038]). These overlap the ranges of 0.5 to 10 vol%, 0.5 to 21 vol%, 21 vol%, greater than or equal to 250°C, below 250°C, and below 200°C of instant claims 1, 16-18, and 20. While Dieterle does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, while Dieterle does not explicitly teach selecting specific amounts of oxygen when the temperature is above 250°C or below 250°C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select temperatures within the claimed ranges, because Dieterle teaches ranges which overlap both the temperature and oxygen concentration ranges, and one of ordinary skill in the art would reasonable conclude that selecting any amount in the ranges would allow the process to work as described by Dieterle, absent any evidence of criticality, and Applicant has not shown that 250°C is a critical temperature or that 10 vol% is a critical amount of oxygen. 
	Dieterle fails to teach monitoring regeneration by measuring the O2 concentration of an effluent gas from the regeneration, and maintaining regeneration until the O2 concentration in the effluent is at least 90% of the O2 concentration in the regeneration gas.
Brunet teaches a process for regeneration of used catalysts by combustion. Brunet teaches that the process comprises the following:
a) contacting the catalyst with an oxygen containing gas (column 2, lines 56-59).
b) monitoring the amount of oxygen in the effluent (column 4, lines 42-43).
c) determining that the combustion is complete when the difference in the oxygen content between the gas entering the combustion and the gas exiting the combustion is less than 10% (at least 90% of the concentration) (column 6, lines 51-54). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the steps of monitoring the oxygen concentration of the effluent gas and maintaining regeneration until the O2 concentration in the effluent is at least 90% of the O2 concentration in the regeneration gas of Brunet to the process of Dieterle, because each of Dieterle and Brunet teaches regeneration with an oxygen containing gas to effect combustion, and Brunet teaches that the regeneration can be determined to be complete by monitoring the amount of oxygen in the effluent and stopping when the difference in the oxygen content is less than 10% (at least 90% of the oxygen content is present in the effluent).
Dieterle teaches that the catalyst for oxydehydrogenation can be a catalyst comprising MoVTeO and X, where X is niobium, as essential components, as shown in EP167109 (paragraph [0152]). McCain (EP 167109) teaches that the catalyst comprises the following formula in combination with oxygen (page 5).

    PNG
    media_image1.png
    39
    174
    media_image1.png
    Greyscale

In this formula, X can be Te, a is 0.5 to 0.9, b is 0.1 to 0.4, c is 0.001 to 0.2, d is 0.001 to 0.1 and e is 0.001 to 1, where the oxygen is the remainder to have a correct valence (page 5). If a is set to 1, as in instant claim 15 and within the range of n = 0.5 to 1.5 of instant claim 1, the ratios become b = 0.111 to 0.8, c = 0.0011 to 0.4, d = 0.0011 to 0.2, and e = 0.0011 to 2. These overlap the ranges of m = 0.1 to 3, o = 0.001 to 3, q = 0 to 2, and p = 0.001 to 5, respectively, of instant claim 1 and when X is Sb, 0.1 to 1, 0.1 to 1, 0 to 0.2, and 0.01-2, respectively, of instant claim 15. While McCain does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 3, Dieterle teaches flushing the catalyst bed with an inert gas which is N2 before regeneration (paragraph [0098]).
	With regard to claim 5, Dieterle teaches that the catalyst is freed of reactants and products (hydrocarbons) by the inert gas flush (paragraph [0098]). While Dieterle does not specifically teach that the amount of hydrocarbons remaining is less than 2.5 vol%, one of ordinary skill in the art is capable of adjusting the flush to produce the desired less than 2.5 vol% hydrocarbons without undue experimentation and with a reasonable expectation of success.
	With regard to claim 7, Dieterle teaches that the initiation temperature is 300 to 600°C (paragraph [0038]) and that the oxygen content is more preferably 5% or less by volume (paragraph [0036]). This overlaps the range of 300-340°C and is within the range of not more than 8 vol% of instant claim 7. While Dieterle does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claims 8-10, Dieterle teaches that the catalyst bed is present in a reactor comprising a fixed catalyst bed or a fluidized catalyst bed (paragraph [0067]) and that the reaction is oxydehydrogenation (paragraph [0073]).
With regard to claim 12, Dieterle further teaches increasing the content of molecular oxygen in the regeneration gas to continue the regeneration (paragraph [0027]). Brunet teaches that when the oxygen content is not less than 10% (90% or more), there is a step of increasing the oxygen content in the regeneration gas to ensure that the regeneration is complete and oxygen consumption is less than 10% (oxygen content in the effluent is 90% of the oxygen content in the regeneration gas) (column 6, lines 59-54 and 66-67; column 5, lines 8-14). This is equivalent to the steps of prolonging regeneration by passing a regeneration gas having a higher oxygen content over the catalyst until the O2 concentration in the effluent is at least 90% of the content in the regeneration as claimed.
	With regard to claim 13, Dieterle teaches that the increase in oxygen content is at least 6% by volume (paragraph [0033]), and that the total content will be no more than 21 vol% (paragraph [0038]), so the increased concentration is 6.5 to 21 vol%, which overlaps the range of 8 to 21 vol% of instant claim 13. While Dieterle does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 19, Dieterle teaches the temperature of the regeneration gas on entry (initiation) is from 200 to 700°C (paragraph [0038]). Dieterle also implies that the temperature of the regeneration gas is monitored so that the temperature of the gas upon exit of the catalyst bed is below a certain temperature, and also implies that the temperature on entry (initiation) is controlled to increase the temperature at least once during the regeneration (paragraphs [0040]-[0041]). Thus, Dieterle implicitly teaches monitoring and controlling the initiation temperature for the regeneration, as claimed. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dieterle et al. (US 2008/0188695) as evidenced by McCain (EP 0167109) and in view of Brunet et al. (US 6,239,055) as applied to claim 3 above, and further in view of Egolf et al. (US 2016/0090337).
With regard to claim 4, Dieterle in view of Brunet teaches the method above, where the inert gas for flushing comprises N2 (paragraph [0098]).
Dieterle is silent with regard to the source of N2 gas. Thus, one of ordinary skill in the art would look to the prior art to determine a source of the N2 gas.
Egolf teaches an air separation unit is known to produce oxygen for an oxidant stream and a nitrogen stream (paragraph [0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the nitrogen from an air separation unit as the N2 gas of Dieterle, because Dieterle is silent with regard to the source of nitrogen and Egolf teaches that it is known to produce nitrogen in an air separation unit (paragraph [0028]).
Claims 1, 2, 6, 8-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duff et al. (US 2017/0252738, cited in the IDS of 11/21/2019) as evidenced by McCain (EP 0167109) and in view of Brunet et al. (US 6,239,055).
With regard to claims 1, 11, 16-18, and 20, Duff teaches a method for regeneration of an oxidative dehydrogenation catalyst in a separate regeneration reactor (instant claim 11) (paragraph [0022]) comprising the following steps:
a) passing a regeneration gas comprising O2 over a spent oxidative dehydrogenation catalyst at an initiation temperature (paragraph [0035]).
b) returning the regenerated catalyst to the reactor (paragraph [0043]) which is equivalent to ceasing regeneration by stopping passing of the regeneration gas over the catalyst.
Duff further teaches that the catalyst is slowly heated to achieve a temperature of 1100°F (593°C), which indicates that the initiation temperature of the regeneration is lower than 1100°F (paragraph [0040]), and thus the initiation temperature of less than 1100°F (less than 593°C) overlaps the claimed ranges of greater than or equal to 250°C, less than 250°C, and less than 200°C of instant claims 1, 16-18, and 20. Duff additionally teaches that the regeneration gas comprises natural air or natural air mixed with N2 (paragraph [0050]). It is well known in the art that air has an O2- concentration of 21 vol%, thus the maximum O2 concentration of the regeneration gas is 21 vol%, which overlaps the ranges of 0.5 to 10 vol%, 0.5 to 21 vol%, and 21 vol% of instant claims 1, 16-18, and 20. While Duff does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, while Duff does not explicitly teach selecting specific amounts of oxygen when the temperature is above 250°C or below 250°C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select temperatures within the claimed ranges, because Duff teaches ranges which overlap both the temperature and oxygen concentration ranges, and one of ordinary skill in the art would reasonable conclude that selecting any amount in the ranges would allow the process to work as described by Duff, absent any evidence of criticality, and Applicant has not shown that 250°C is a critical temperature or that 10 vol% is a critical amount of oxygen. 
Duff fails to teach monitoring regeneration by measuring the O2 concentration of an effluent gas from the regeneration, and maintaining regeneration until the O2 concentration in the effluent is at least 90% of the O2 concentration in the regeneration gas.
Brunet teaches a process for regeneration of used catalysts by combustion. Brunet teaches that the process comprises the following:
a) contacting the catalyst with an oxygen containing gas (column 2, lines 56-59).
b) monitoring the amount of oxygen in the effluent (column 4, lines 42-43).
c) determining that the combustion is complete when the difference in the oxygen content between the gas entering the combustion and the gas exiting the combustion is less than 10% (at least 90% of the concentration) (column 6, lines 51-54). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the steps of monitoring the oxygen concentration of the effluent gas and maintaining regeneration until the O2 concentration in the effluent is at least 90% of the O2 concentration in the regeneration gas of Brunet to the process of Duff, because each of Duff and Brunet teaches regeneration with an oxygen containing gas to effect combustion, and Brunet teaches that the regeneration can be determined to be complete by monitoring the amount of oxygen in the effluent and stopping when the difference in the oxygen content is less than 10% (at least 90% of the oxygen content is present in the effluent).
	Duff teaches that the catalyst comprises an iron oxide component comprising Fe, Ni, and Zn (paragraph [0038]). This meets the catalyst formula ii) of instant claim 1, where A is Zn and B is Fe. Duff does not teach the ratio of each element in the oxide. However, when faced with a combination of components, one of ordinary skill in the art would reasonably conclude that it would be obvious to try combining them in equal parts without undue experimentation and with a reasonable expectation of success. This is equivalent to 0.33 of each element, which is within the ranges of 0.1 to 0.9, 0.04 to 0.9, and 0 to 0.5 of Ni, A, and B, respectively, of instant claim 1. 
With regard to claim 2, Duff teaches that CO2 is produced by the combustion of the coke on the catalyst, and that the CO2 content of the effluent from the regeneration is monitored to determine completion of the regeneration (paragraph [0041]). While Duff does not specifically teach what concentration of CO2 means the regeneration is complete, one of ordinary skill in the art would understand that when the regeneration is complete, almost no CO2- will be being produced as there should be relatively little coke left on the catalyst. Therefore, one of ordinary skill in the art can determine to stop the regeneration when the amount of CO2 is less than 110% of the CO2 concentration of the regeneration gas, meaning very little CO2 is being produced by combustion, which means that combustion is almost complete, without undue experimentation and with a reasonable expectation of success. 
	With regard to claim 6, Duff teaches that the regeneration gas includes natural air (pure air) (paragraph [0050]) and further teaches that the catalyst is slowly heated to achieve a temperature of 1100°F (593°C) (paragraph [0040]), which indicates that the initiation temperature of the regeneration is lower than 1100°F. This overlaps the range of 140 to 170°C of instant claim 6. While Duff does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed range because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claims 8-10, Duff teaches that the regeneration reactor is an offline oxidative dehydrogenation reactor (paragraph [0022]) which can be a fluidized bed or fixed bed reactor (paragraph [0038]).
	With regard to claim 19, Duff teaches that temperature is an important parameter for the regeneration process, and that the temperature should be kept constant (paragraph [0050]). Thus, Duff teaches monitoring and controlling the initiation temperature as claimed. 
Claims 3, 5, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duff et al. (US 2017/0252738, cited on IDS of 11/21/2019) in view of Brunet et al. (US 6,239,055) as applied to claim 1 above, and further in view of Nyce et al. (US 2015/0329438).
With regard to claim 3, Duff in view of Brunet teaches the process above.
Duff in view of Brunet is silent with regard to a purge of the catalyst with an inert gas before regeneration.
Nyce teaches a process for regeneration of a catalyst by combustion of carbon-containing material (paragraph [0224]). Nyce further teaches that prior to combustion, the catalyst can be purged with an inert gas such as N2 to remove any residual hydrocarbon product on the catalyst surface.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to purge the catalyst of Duff as taught by Nyce, because Duff and Nyce each teach regeneration of a catalyst used in a method of conversion of hydrocarbons by combustion of the catalyst, and Nyce teaches that before combustion it is known to purge the catalyst of volatile or residual hydrocarbons by contacting with an inert gas (paragraph [0224]).
With regard to claim 5, Nyce teaches that the catalyst is purged to remove any residual hydrocarbons on the catalyst surface (paragraph [0098]). While Nyce does not specifically teach that the amount of hydrocarbons remaining is less than 2.5 vol%, one of ordinary skill in the art is capable of adjusting the purge to produce the desired less than 2.5 vol% hydrocarbons without undue experimentation and with a reasonable expectation of success.
With regard to claim 7, Duff teaches that the catalyst is slowly heated to achieve a temperature of 1100°F (593°C) (paragraph [0040]), which indicates that the initiation temperature of the regeneration is lower than 1100°F. This overlaps the range of 300 to 340°C of instant claim 7. Duff additionally teaches that the regeneration gas comprises natural air or natural air mixed with N2 (paragraph [0050]). It is well known in the art that air has an O2- concentration of 21 vol%, thus the maximum O2 concentration of the regeneration gas is 21 vol%, which overlaps the ranges of no more than 8 vol% of instant claim 7. While Duff does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 12, Brunet teaches that when the oxygen content is not less than 10% (90% or more), there is a step of increasing the oxygen content to a severe condition in the regeneration gas to ensure that the regeneration is complete and oxygen consumption is less than 10% (oxygen content in the effluent is 90% of the oxygen content in the regeneration gas) (column 6, lines 59-54 and 66-67; column 5, lines 8-14). This is equivalent to the steps of prolonging regeneration by passing a regeneration gas having a higher oxygen content over the catalyst until the O2 concentration in the effluent is at least 90% of the content in the regeneration as claimed.
With regard to claim 13, Duff teaches that the regeneration gas comprises natural air or natural air mixed with N2 (paragraph [0050]). It is well known in the art that air has an O2- concentration of 21 vol%, thus the maximum O2 concentration of the regeneration gas is 21 vol%. Brunet teaches that the oxygen content of the regeneration gas in the severe step is higher than the largest quantity of oxygen introduced into the combustion gas. Thus, Duff in view of Brunet teaches that the oxygen content in the severe step is up to more than 21 vol%, which overlaps the range of 8 to 21 vol% of instant claim 13. While Duff in view of Brunet does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Duff et al. (US 2017/0252738, cited on IDS of 11/21/2019) in view of Brunet et al. (US 6,239,055) and Nyce et al. (US 2015/0329438) as applied to claim 3 above, and further in view of Egolf et al. (US 2016/0090337).
With regard to claim 4, Duff in view of Brunet and Nyce teaches the method above, where the inert gas for purging comprises N2 (paragraph [0098]).
Duff in view of Brunet and Nyce is silent with regard to the source of N2 gas. Thus, one of ordinary skill in the art would look to the prior art to determine a source of the N2 gas.
Egolf teaches an air separation unit is known to produce oxygen for an oxidant stream and a nitrogen stream (paragraph [0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the nitrogen from an air separation unit as the N2 gas of Duff in view of Brunet and Nyce, because Nyce is silent with regard to the source of nitrogen and Egolf teaches that it is known to produce nitrogen in an air separation unit (paragraph [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772